UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 30, 2013 Discover Card Execution Note Trust (Exact name of issuing entity in respect of the notes as specified in charter) Discover Card Master Trust I (Exact name of issuing entity in respect of the Series 2007-CC Collateral Certificate as specified in charter) Discover Bank (Exact name of sponsor and depositor as specified in charter) Delaware 333-141703-02 51-0020270 (State of 000-23108 (IRS Employer Organization) 033-54804 Identification No.) (Commission File Numbers) c/o Discover Bank 12 Read’s Way New Castle, Delaware 19720 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code: (302) 323-7315 Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Discover Bank, on behalf of the holder of the Seller Certificate, has previously designated for Discover Card Master Trust I (the “Trust”) certain Discover Card accounts originated by Discover Bank pursuant to the Second Amended and Restated Pooling and Servicing Agreement dated as of June 4, 2010, as amended (the “Pooling and Servicing Agreement”), between Discover Bank, as Master Servicer, Servicer and Seller and U.S. Bank National Association, as Trustee. Capitalized terms used in this Item 8.01 and not defined herein shall have the meanings given to them in the Pooling and Servicing Agreement, which is on file with the SEC. As of September 30, 2013, the Receivables in the Accounts designated for the Trust totaled $29,828,204,536.87 and the total number of Accounts was 16,011,150. Also, as of September 30, 2013, the average account balance was $2,957 (using 10,088,048 active accounts designated for the Trust for which cardmembers had a balance, a monetary transaction, or authorization within the past month), and the average credit limit was $10,315. Current Composition and Distribution of the Accounts We have set forth additional information below about the Accounts that are designated for the Trust. Geographic Distribution . As of September 30, 2013, the following nine states had the largest Receivables balances and comprised over 50% of the Receivables: Percentage of State Total Receivables California 8.4 % Texas 8.3 % New York 6.5 % Illinois 5.9 % Florida 5.8 % Pennsylvania 5.3 % Ohio 4.6 % New Jersey 3.7 % Michigan 3.2 % Other States 48.3 % Total 100.0 % Since the largest amounts of outstanding Receivables (approximately 5% or more of total Receivables) were with cardmembers whose billing addresses were in California, Texas, New York, Illinois, Florida, Pennsylvania and Ohio, adverse changes in the business or economic conditions in these states could have an adverse effect on the performance of the Receivables. Credit Limit Information . As of September 30, 2013, the Accounts had the following credit limits: Receivables Percentage Percentage Credit Limit Outstanding of Total Number of of Total ($ ’s) Receivables Accounts Accounts Less than or equal to $5,000.00 $ 1,826,231 6.1 % 2,762,857 17.3 % $5,000.01 to $10,000.00 $ 6,949,663 23.3 % 4,708,495 29.4 % $10,000.01 to $15,000.00 $ 12,172,529 40.8 % 6,759,092 42.2 % Over $15,000.00 $ 8,879,782 29.8 % 1,780,706 11.1 % Total $ 29,828,205 100.0 % 16,011,150 100.0 % Account Balance Information . As of September 30, 2013, the Accounts had the following balances: Receivables Percentage Percentage Outstanding of Total Number of of Total Account Balance ($ ’s) Receivables Accounts Accounts Credit Balance $ (26,045 ) -0.1 % 218,058 1.3 % No Balance $ - 0.0 % 6,439,464 40.2 % $0.01 to $5,000.00 $ 9,359,387 31.4 % 7,155,657 44.7 % $5,000.01 to $10,000.00 $ 10,240,316 34.3 % 1,421,785 8.9 % $10,000.01 to $15,000.00 $ 7,339,458 24.6 % 605,831 3.8 % Over $15,000.00 $ 2,915,089 9.8 % 170,355 1.1 % Total $ 29,828,205 100.0 % 16,011,150 100.0 % Seasoning . As of September 30, 2013, all of the Accounts were 60 months old or greater. The ages of the Accounts as of September 30, 2013were distributed as follows: Percentage of Percentage of Age of Accounts Total Accounts Total Receivables Less than 12 Months 0.0 % 0.0 % 12 to 23 Months 0.0 % 0.0 % 24 to 35 Months 0.0 % 0.0 % 36 to 47 Months 0.0 % 0.0 % 48 to 59 Months 0.0 % 0.0 % 60 Months and Greater 100.0 % 100.0 % Total 100.0 % 100.0 % Delinquency Information . As of September 30, 2013, the Accounts in the Trust had the following delinquency statuses: Receivables Percentage Outstanding of Total ($ ’s) Receivables Total Receivables $ 29,828,205 100.00 % Receivables Delinquent: 30 to 59 Days $ 141,149 0.47 % 60 to 89 Days $ 105,093 0.35 % 90 to 119 Days $ 82,248 0.28 % 120 to 149 Days $ 68,968 0.23 % 150 to 179 Days $ 65,240 0.22 % 180 Days and Greater $ - 0.00 % Total Delinquent $ 462,698 1.55 % Percentage Number of of Total Accounts Accounts Total Accounts 16,011,150 100.00 % Accounts Delinquent: 30 to 59 Days 24,395 0.15 % 60 to 89 Days 16,823 0.11 % 90 to 119 Days 12,067 0.08 % 120 to 149 Days 9,642 0.06 % 150 to 179 Days 8,633 0.05 % 180 Days and Greater - 0.00 % Total Delinquent 71,560 0.45 % Minimum Monthly Payment and Full Balance Payment Rates . Discover Bank calculates the monthly rate of cardmembers that made only the contractual monthly minimum payment due and the monthly rate of cardmembers that paid their full balance due as a percentage of the total Accounts in each case as of the beginning of the month. The rates below are the average of monthly rates for the nine months ended September 30, 2013. NineMonths Ended September 30, Minimum Monthly Payment Rate 9.81 % Full Balance Payment Rate 22.55 % Balance Reductions . The Accounts designated for the Trust may have balance reductions granted for a number of reasons, including merchandise refunds, returns, and fraudulent charges. As of the nine months ended September 30, 2013, the average monthly balance reduction rate for the Accounts designated for the Trust attributable to such refunds, returns and cardmember fraud was 0.61%. Distribution of the Accounts by FICO® Score . A FICO® score is a measurement derived from a proprietary credit scoring method owned by Fair Isaac Corporation to determine the likelihood that credit users will pay their bills. Although Fair Isaac Corporation discloses only limited information about the variables it uses to assess credit risk, those variables likely include, but are not limited to, debt level, credit history, payment patterns (including delinquency experience), and level of utilization of available credit. FICO ® scores for any one individual may be determined by up to three independent credit bureaus. In determining whether to grant credit to a potential account holder, Discover Bank uses a FICO ® score as reported by one particular credit bureau. Therefore, certain FICO ® scores for an individual account holder based upon information collected by other credit bureaus could be different from the FICO ® score used by Discover Bank. FICO ® scores of an individual may change over time, depending on the conduct of the individual, including the individual’s usage of his or her available credit, and changes in credit score technology used by Fair Isaac Corporation. FICO ® scores are based on independent, third-party information, the accuracy of which we cannot verify. Discover Bank does not use standardized credit scores, such as a FICO ® score, alone to determine the credit limit or other terms that are approved or applied on an account. Rather, a FICO ® score is one of many factors used by Discover Bank to assess an individual’s credit and default risk prior to initially approving an account or changing the terms of an account. To the extent available, FICO ® scores are generally obtained at origination of the account and monthly or quarterly thereafter. Because the composition of the Accounts designated for the Trust may change over time, this table is not necessarily indicative of FICO ® scores at origination of the Accounts or the composition of the accounts in the Trust at any specific time thereafter. The following table reflects the Receivables as of September 30, 2013, and the composition of Accounts by FICO ® score as refreshed during September 2013: Receivables Outstanding Percentage of FICO ® CreditScoreRange ($ ) Total Receivables No Score $ 103,765 0.35 % Less than 600 $ 1,405,448 4.71 % 600 to 659 $ 3,264,187 10.94 % 660 to 719 $ 9,186,382 30.80 % 720 and above $ 15,868,423 53.20 % Total $ 29,828,205 100.00 % (1) FICO® is federally registered service mark of Fair Isaac Corporation. Static Pool Information Although we have previously provided static pool information (Trust delinquency rates, charge-off rates, payment rates and yield) regarding the historical performance of the receivables for the Accounts based on the date of their origination, we are not providing such information in this filing because all of the Accounts are now 60 or more months past the date on which they were originated. The origination date for each Account is the date on which the Account is opened. Additional accounts were last designated for the Trust as of October 1, 2008; therefore, no accounts originated in years 2009 through 2013 are currently included in the Trust. If we designate additional accounts for the Trust that include accounts of more recent vintages, we will resume providing static pool data by vintage at that time. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Discover Bank (as Depositor for Discover Card Master Trust I and Discover Card Execution Note Trust) By: Michael F. Rickert Vice President, Chief Financial Officer and Assistant Treasurer Date: October 15, 201
